Exhibit 10.64

THIRD AMENDMENT TO MICHAEL FOODS INVESTORS, LLC

SECURITYHOLDERS AGREEMENT

This THIRD AMENDMENT TO MICHAEL FOODS INVESTORS, LLC SECURITYHOLDERS AGREEMENT
(this “Amendment”) is entered into and made effective as of this October 23,
2009, by and among Michael Foods Investors, LLC (f/k/a THL-MF Investors, LLC), a
Delaware limited liability company (the “Company”), and the holders of (i) a
majority of the outstanding Class A Units of the Company, and (ii) the holders
of a majority of the Employee Securities. Capitalized terms used herein which
are not otherwise defined herein shall have the meanings given to such terms in
the Securityholders Agreement dated as of November 20, 2003 entered into by the
Company, the undersigned and the other parties thereto, as amended to date (the
“Securityholders Agreement”).

WHEREAS, the Company has established two new classes of units of the Company
designated as Class F Units and Class G Units;

WHEREAS, concurrently herewith the Company is (i) issuing Class F Units of the
Company to Mark W. Westphal and Carolyn V. Wolski, (ii) issuing Class G Units of
the Company to James E. Dwyer, Jr., and (iii) admitting Mr. Dwyer and Ms. Wolski
as new Members of the Company; and

WHEREAS, the parties hereto wish to amend the Securityholders Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

1. Definitions.

1.1. Section 8.1 of the Securityholders Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:

“Class F Units” has the meaning set forth in the LLC Agreement.

“Class G Units” has the meaning set forth in the LLC Agreement.

1.2. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
clause (a) of the definition of “Employee Securities” and replacing it with the
following:

“(a) the Preferred Units, Class A Units, Class B Units, Class C Units, Class E
Units, Class F Units and Class G Units acquired on or after November 20, 2003
under the Management Subscription Agreements.”



--------------------------------------------------------------------------------

1.3. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the existing definition of “LLC Agreement” and replacing it with the following:

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement dated as of October 23, 2009 among the Company, THL and the other
parties hereto.

1.4. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the definition of “Units” in its entirety and replacing it with the following:

“Units” means the Company’s Class A Units, Class B Units, Class C Units, Class E
Units, Class F Units or Class G Units.”

2. Miscellaneous.

2.1. Complete Agreement. Unless another agreement is expressly referenced, this
Amendment and the Securityholders Agreement embody the complete agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and terminate, supersede, and preempt any prior understandings,
agreements, or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Except as amended
hereby, the Securityholders Agreement remains unchanged and in full force and
effect.

2.2. Severability. Whenever possible, each provision of this Amendment will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Amendment.

2.3. Counterparts. This Amendment may be executed in two or more counterparts,
any one of which need not contain the signatures of more than one party hereto,
but each of which will be considered an original and all of which taken together
will constitute one and the same Amendment.

2.4. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment will be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 

MICHAEL FOODS INVESTORS, LLC By:  

/s/ Gregg A. Ostrander

  Name:   Gregg A. Ostrander   Title:   Chairman, CEO, President CLASS A
UNITHOLDERS: THOMAS H. LEE EQUITY FUND V, L.P. By:   THL Equity Advisors V, LLC,
its general partners By:   Thomas H. Lee Partners, L.P., its sole member By:  
Thomas H. Lee Advisors LLC, its general partner By:  

/s/ Anthony J. DiNovi

  Name:   Anthony J. DiNovi   Title:   Managing Director THOMAS H. LEE PARALLEL
FUND V, L.P. By:   THL Equity Advisors V, LLC, its general partner By:   Thomas
H. Lee Partners, L.P., its sole member By:   Thomas H. Lee Advisors LLC, its
general partner By:  

/s/ Anthony J. DiNovi

  Name:   Anthony J. DiNovi   Title:   Managing Director

 

- 3 -



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO

SECURITYHOLDERS AGREEMENT

 

THOMAS H. LEE CAYMAN FUND V, L.P. By:   THL Equity Advisors V, LLC, its general
partner By:   Thomas H. Lee Partners, L.P., its sole member By:   Thomas H. Lee
Advisors LLC, its general partner By:  

/s/ Anthony J. DiNovi

  Name:   Anthony J. DiNovi   Title:   Managing Director EMPLOYEE SECURITIES:
Gregg A Ostrander Revocable Trust By:  

/s/ Gregg A. Ostrander

  Name:   Gregg A. Ostrander   Title:   Trustee

Ostrander Irrevocable Trust

f/b/o David Ashton Ostrander

By:  

/s/ Kristin Ostrander

  Name:   Kristin Ostrander   Title:   Trustee

Ostrander Irrevocable Trust

f/b/o Joseph Gregory Ostrander

By:  

/s/ Kristin Ostrander

  Name:   Kristin Ostrander   Title:   Trustee

 

- 4 -



--------------------------------------------------------------------------------

Ostrander Irrevocable Trust f/b/o Gregory Christian Ostrander By:  

/s/ Kristin Ostrander

  Name:   Kristin Ostrander   Title:   Trustee John D. Reedy Revocable Trust By:
 

/s/ John Reedy

  Name:   John Reedy   Title:   Trustee

 

- 5 -